Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chen et al. (US 20130107477 A1).
Chen discloses a method comprising: 
providing a laptop clamshell (1 in fig 1) comprising an upper (display housing in fig 1) and lower compartment (10 in figs 1-2); 
providing attachment members (first boss 100a and second boss 102a in fig 2; see paragraph 41) on the lower compartment for holding a motherboard (circuit board 122 in fig 2; see paragraph 36); 
placing the motherboard in the lower compartment in an inclining position (see fig 2); and 
placing a keyboard in the lower compartment in a horizontal position (see fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130107477 A1) in view of Hood, III et al. (US 6125035 A).
	Re claim 1: Chen discloses a motherboard assembly comprising: 
a motherboard (circuit board 122 in fig 2; see paragraph 36); and 
attachment members (first boss 100a and second boss 102a in fig 2; see paragraph 41) for holding the motherboard in a lower compartment of a laptop clamshell casing (10 in figs 1-2) at an inclining position.
	Chen fails to explicitly disclose the motherboard comprising a plurality of components coupled thereon and a thermal transfer unit coupled to one or more component on the motherboard.
	Hood discloses a motherboard (51 in fig 3) comprising a plurality of components (processor module 52, heat sink 54, etc. in fig 3) coupled thereon and a thermal transfer unit (heat pipe 56 and thermal block 58 in fig 4) coupled to one or more component (processor module 52 in fig 3) on the motherboard.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a thermal transfer unit to a processor module on the motherboard, as shown in the device of Hood, for transferring heat away from the processor module in order to maintain proper operating temperature during use.
Re claim 2: Chen in view of Hood discloses the motherboard assembly, wherein the thermal transfer unit further comprises at least one heat conductive tube (Hood: heat pipe 56 in figs 3-5).
Re claim 3: Chen in view of Hood discloses the motherboard assembly, wherein the heat conductive tube further comprises a flattened section (Hood: flat portion 82 in fig 4), a transition section (Hood: intermediate portion 84 in fig 4), and a circular section (Hood: circular portion 80 in fig 4).
Re claim 4: Chen in view of Hood discloses the motherboard assembly, wherein the thermal transfer unit further comprises a heat spreader (Hood: thermal block 58 in figs 3-5).
Re claim 6: Chen in view of Hood discloses the motherboard assembly.
Chen in view of Hood fails to disclose that the motherboard further comprises a board width in the range of 18.5 to 25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide motherboard width in the range of 18.5 to 25 mm depending on the space availability in the lower compartment and designer’s choice. The examiner further notes that change in size is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 7: Chen discloses a laptop (1 in fig 1) comprising: a clamshell casing comprising an upper compartment (display housing in fig 1) and a lower compartment (10 in figs 1-2); 
a motherboard (circuit board 122 in fig 2; see paragraph 36) positioned in the lower compartment; and 
attachment members (first boss 100a and second boss 102a in fig 2; see paragraph 41) for holding the motherboard at an inclining position; and 
a keyboard in the lower compartment in a horizontal position (see fig 1).
	Chen fails to explicitly disclose the motherboard comprising a plurality of components coupled thereon and a thermal transfer unit coupled to one or more component on the motherboard.
	Hood discloses a motherboard (51 in fig 3) comprising a plurality of components (processor module 52, heat sink 54, etc. in fig 3) coupled thereon and a thermal transfer unit (heat pipe 56 and thermal block 58 in fig 4) coupled to one or more component (processor module 52 in fig 3) on the motherboard.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to couple a thermal transfer unit to a processor module on the motherboard, as shown in the device of Hood, for transferring heat away from the processor module in order to maintain proper operating temperature during use.
Re claim 8: Chen in view of Hood discloses the laptop, wherein the keyboard is a standard size keyboard (Chen: see paragraph 8; herein, Chen teaches that volume of a housing of the electronic apparatus can be reduced by obliquely and firmly fastening a circuit board in the housing; in other words, there is no need to reduce the size of the keyboard in the device of Chen in order to reduce the volume of the laptop housing).
Re claim 9: Chen in view of Hood discloses the laptop.
Chen in view of Hood fails to disclose that the keyboard is partially overlapping the inclined motherboard.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the keyboard partially overlap the inclined motherboard depending on the space availability in the lower compartment and designer’s choice. The examiner further notes that rearrangement of parts is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 10: Chen in view of Hood discloses the laptop, wherein the lower compartment further comprises a hinge compartment (see annotated figs 1-2 of Chen below; herein, housing 10 of Chen is divided by line L into “front compartment” and “hinge compartment,” “hinge compartment” is the rectangular shaped compartment in the rear side of housing 10 that accommodates hinge), wherein the motherboard positioned in the inclining position partially extends into the hinge compartment (see annotated figs 1-2 of Chen below; herein, circuit board 122 extends into “hinge compartment”).


    PNG
    media_image1.png
    762
    773
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    682
    709
    media_image2.png
    Greyscale

Re claim 11: Chen in view of Hood discloses the laptop, wherein the thermal transfer unit further comprises at least one heat conductive tube (Hood: heat pipe 56 in figs 3-5).
Re claim 12: Chen in view of Hood discloses the laptop, wherein the heat conductive tube further comprises a flattened section (Hood: flat portion 82 in fig 4), a transition section (Hood: intermediate portion 84 in fig 4), and a circular section (Hood: circular portion 80 in fig 4).
Re claim 13: Chen in view of Hood discloses the laptop, wherein the thermal transfer unit further comprises a heat spreader (Hood: thermal block 58 in figs 3-5).
Re claim 16: Chen in view of Hood discloses the laptop.
Chen in view of Hood fails to disclose that the motherboard further comprises a printed circuit board with width in the range of 18.5 to 25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the motherboard with a printed circuit board having width in the range of 18.5 to 25 mm depending on the space availability in the lower compartment and designer’s choice. The examiner further notes that change in size is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 17: Chen in view of Hood discloses the laptop, further comprises the motherboard with an angle of incline in the range of 0 to 90 degrees (Chen: see fig 2).
Re claim 18: Chen in view of Hood discloses the laptop.
Chen in view of Hood fails to disclose that the lower compartment of the clamshell casing further comprises a thickness of 6.5 mm or less. 
However, Chen teaches that volume of a housing of the electronic apparatus can be reduced by obliquely and firmly fastening a circuit board in the housing (see paragraph 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower compartment with a thickness of 6.5 mm or less as per designer’s need. The examiner further notes that change in size is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re method claim 20: The method steps recited in the claim are
obviously necessitated by the device structure as taught by Chen in view of Hood.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835